Gina Merritt-Epps, Esq. Corporate Counsel & Secretary October 4, 2010 Ronald E. Alper Staff Attorney United States Securities & Exchange Commission treet, NE Washington, D.C. 20549 Re: South Jersey Industries, Inc. Form 10-K for Fiscal Year Ended Dec. 31, 2009 Filed March 1, 2010 Proxy Statement on Schedule 14A Filed March 18, 2010 File No. 001-06364 Dear Mr. Alper: Please accept this correspondence in response to the letter of September 27, 2010 from H. Christopher Owings, Assistant Director with the United States Securities and Exchange Commission. Mr. Owings requested a response to his letter within 10 business days or in the alternative, a response indicating when we would provide the requested information. During our conversation earlier today, I respectively requested ten additional business days, or until October 25, 2010, to provide the information requested in the letter. Thank you for consenting to the request. We will provide the information by October 25, 2010. Sincerely /s/ Gina Merritt-Epps, Esq Gina Merritt-Epps, Esq. Corporate Counsel & Secretary GME/sjh cc: E. J. Graham
